Exhibit 10.2
GRANITE CONSTRUCTION INCORPORATED
 
AMENDED AND RESTATED
 
1999 EQUITY INCENTIVE PLAN
 
(As Adopted Effective May 24, 2004)
 
(As Amended Effective January 1, 2005)
 
(As Amended Effective January 1, 2008)
 
(As Amended Effective May 19, 2008)
 
 
SECTION 1.
ESTABLISHMENT, PURPOSE, AND TERM OF PLAN

 
1.1 Establishment.  The Granite Construction Incorporated 1999 Equity Incentive
Plan was initially established effective May 24, 1999 (the “Initial Plan”).  The
Initial Plan was amended and restated in its entirety as the Granite
Construction Incorporated Amended and Restated 1999 Equity Incentive Plan (the
“Plan”) effective as of May 24, 2004, the date of its approval by the
stockholders of the Company (the “Effective Date”).  The Plan was amended
effective January 1, 2005 to incorporate the requirements of Section 409A of the
Code and further amended effective January 1, 2008 to reflect changes in
Nonemployee Director compensation.
 
1.2 Purpose.  The purpose of the Plan is to advance the interests of the
Company, by encouraging and providing for the acquisition of an equity interest
in the success of the Company by Employees and Directors, by providing
additional incentives and motivation toward superior performance of the Company,
and by enabling the Company to attract and retain the services of Employees and
Directors upon whose judgment, interest, and special effort the successful
conduct of its operations is largely dependent.  The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Restricted Stock,
Restricted Stock Units, Performance Shares and Performance Units and by
providing for payments in the form of shares of Stock or cash.
 
1.3 Term of Plan.  The Plan shall remain in effect until the earlier of (a) its
termination by the Committee pursuant to Section 14 or (b) the date on which all
of the shares of Stock available for issuance under the Plan have been issued
and all restrictions on such shares under the terms of the Plan and the
agreements evidencing Awards granted under the Plan have lapsed.  However, all
Awards shall be granted, if at all, within ten (10) years from the Effective
Date.
 
 
SECTION 2.
DEFINITIONS AND CONSTRUCTION

 
2.1 Definitions.  Whenever used herein, the following terms shall have their
respective meanings set forth below:
 
(a) “Award” means any Option, Restricted Stock, Restricted Stock Unit,
Performance Share, or Performance Unit granted under the Plan.
 
(b) “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant.  An Award Agreement may be an “Option Agreement,” a
“Restricted Stock Agreement,” a “Restricted Stock Units Agreement,” a
“Performance Share Agreement,” or a “Performance Unit Agreement.”
 
(c) “Board” means the Board of Directors of the Company.
 
(d) “Cause” means, unless otherwise defined by the Participant’s Award Agreement
or contract of employment or service, any of the following: (i) the
Participant’s theft, dishonesty, or falsification of any Participating Company
documents or records; (ii) the Participant’s repeated failure to report to work
during normal hours, other than for customarily excused absences for personal
illness or other reasonable cause; (iii) the Participant’s conviction (including
any plea of guilty or nolo contendere) of theft or felony; (iv) the
Participant’s wrongful disclosure of a Participating Company’s trade secrets or
other proprietary information; (v) any other dishonest or intentional action by
the Participant which has a detrimental effect on a Participating Company; or
(vi) the Participant’s habitual and repeated nonperformance of the Participant’s
duties.
 
(e) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
1


 
(f) “Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board.  If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.
 
(g) “Company” means Granite Construction Incorporated, a Delaware corporation,
or any successor corporation thereto.
 
(h) “Director” means a member of the Board.
 
(i) “Disability” means a permanent and total disability as defined under the
Company’s Long Term Disability Plan or any successor plan, regardless of whether
the Participant is covered by such Long Term Disability Plan.
 
(j) “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.
 
(k) “Employee” means any person treated as an employee (including an officer or
a Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan.  The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may
be.  For purposes of an individual’s rights, if any, under the Plan as of the
time of the Company’s determination, all such determinations by the Company
shall be final, binding and conclusive, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination.
 
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(m) “Fair Market Value” means, as of any relevant date, the closing sale price
of a share of Stock (or the mean of the closing bid and asked prices if the
Stock is so quoted instead) on the relevant date on the New York Stock Exchange
or such other national or regional securities exchange or market system
constituting the primary market for the Stock, as reported in The Wall Street
Journal or such other source as the Company deems reliable.  If the relevant
date does not fall on a day on which the Stock has traded on such securities
exchange or market system, the date on which the Fair Market Value shall be
established shall be the last day on which the Stock was so traded prior to the
relevant date, or such other appropriate day as shall be determined by the
Committee, in its discretion.  If, on such date, there is no public market for
the Stock, the Fair Market Value of a share of Stock shall be as determined by
the Committee.
 
(n) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
 
(o) “Insider” means an officer, a Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.
 
(p) “Nonemployee Director” means a Director who is not an Employee.
 
(q) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an Incentive Stock Option.
 
(r) “Option” means the right to purchase Stock at a stated price for a specified
period of time pursuant to the terms and conditions of the Plan.  An Option may
be either an Incentive Stock Option or a Nonstatutory Stock Option.
 
(s) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.
 
(t) “Participant” means any eligible person who has been granted one or more
Awards.
 
(u) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.
 
(v) “Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.
 
(w) “Performance Goal” means a performance goal established by the Committee
pursuant to Section 9.3.
2


 
(x) “Performance Period” means a period established by the Committee pursuant to
Section 9.3 at the end of which one or more Performance Goals are to be
measured.
 
(y) “Performance Share” means a bookkeeping entry representing a right granted
to a Participant pursuant to the terms and conditions of Section 9 to receive a
payment equal to the value of a Performance Share, as determined by the
Committee, based on performance.
 
(z) “Performance Unit” means a bookkeeping entry representing a right granted to
a Participant pursuant to the terms and conditions of Section 9 to receive a
payment equal to the value of a Performance Unit, as determined by the
Committee, based upon performance.
 
(aa) “Restricted Stock” means Stock granted to a Participant pursuant to the
terms and conditions of Section 7.
 
(bb) “Restricted Stock Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 8 to receive a share of Stock on a
date determined in accordance with the provisions of Section 8 and the
Participant’s Award Agreement.
 
(cc) “Restriction Period” means the period established in accordance with
Section 7.3 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.
 
(dd) “Retirement” means (i) with respect to an Employee, termination of
employment for retirement under the terms of the Company’s defined contribution
plans, and (ii) with respect to a Nonemployee Director, resignation from Service
on the Board after attaining the age of 55 and after at least ten years of
Service on the Board.
 
(ee) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.
 
(ff) “Section 162(m)” means Section 162(m) of the Code.
 
(gg) “Securities Act” means the Securities Act of 1933, as amended.
 
(hh) “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee or a
Director.  A Participant’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant’s Service.  Furthermore, a Participant’s Service shall not be
deemed to have terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company; provided,
however, that if any such leave exceeds three (3) months, on the first day
immediately following such three-month period any Incentive Stock Option held by
the Participant shall cease to be treated as an Incentive Stock Option and
instead shall be treated thereafter as a Nonstatutory Stock Option unless the
Participant’s right to return to Service with the Participating Company Group is
guaranteed by statute or contract.  Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, a leave of absence shall
not be treated as Service for purposes of determining vesting under the
Participant’s Award Agreement.  A Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the corporation
for which the Participant performs Service ceasing to be a Participating
Company.  Subject to the foregoing, the Company, in its discretion, shall
determine whether a Participant’s Service has terminated and the effective date
of such termination.
 
(ii) “Stock” means the Common Stock of the Company, as adjusted from time to
time in accordance with Section 5.3.
 
(jj) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
 
(kk) “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company within the meaning of Section 422(b)(6) of the Code.
 
(ll) “Vesting Conditions” mean those conditions established in accordance with
Section 7.3, Section 8.3 or Section 10.4(a) of the Plan prior to the
satisfaction of which shares or share equivalents subject to a Restricted Stock
Award or Restricted Stock Unit Award, respectively, remain subject to forfeiture
or a repurchase option in favor of the Company upon the Participant’s
termination of Service.
 
2.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, words in the masculine
gender, when used in the Plan shall include the feminine gender, the singular
shall include the plural, and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
3


 
SECTION 3.
ELIGIBILITY AND AWARD LIMITATIONS

 
3.1 Persons Eligible for Incentive Stock Options.  Incentive Stock Options may
be granted only to Employees.  For purposes of the foregoing sentence, the term
“Employees” shall include prospective Employees to whom Options are granted in
connection with written offers of employment with the Participating Company
Group, provided that any such Option shall be deemed granted effective on the
date that the Participant commences Service as an Employee, with an exercise
price determined as of such date in accordance with Section 6.2.
 
3.2 Persons Eligible for Other Awards.  Awards other than Incentive Stock
Options may be granted only to Employees and Directors.  For purposes of the
foregoing sentence, the terms “Employees” and “Directors” shall include
prospective Employees and prospective Directors to whom Awards are granted in
connection with written offers of employment or service as a Director with the
Participating Company Group, provided that no Stock subject to any such Award
shall vest, become exercisable or be issued prior to the date on which the
Participant commences Service.  Eligible persons may be granted more than one
(1) Award.
 
3.3 Section 162(m) Award Limits.  The following limitations shall apply to the
grant of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).
 
(a) Stock Options. Subject to adjustment as provided in Section 5.3, no Employee
shall be granted one or more Options within any fiscal year of the Company which
in the aggregate are for the purchase of more than one hundred thousand
(100,000) shares; provided, however, that the Company may make an additional
one-time grant to any newly-hired Employee of an Option for the purchase of up
to two hundred fifty thousand (250,000) shares.  An Option which is canceled in
the same fiscal year of the Company in which it was granted shall continue to be
counted against the limits described in this subsection for such period.
 
(b) Restricted Stock.  Subject to adjustment as provided in Section 5.3, no
Employee may be granted within any fiscal year of the Company more than one
hundred thousand (100,000) shares of Restricted Stock, provided that such limit
shall apply only to Awards of Restricted Stock which are granted or subject to
Vesting Conditions based upon the attainment of Performance Goals.
 
(c) Restricted Stock Units.  Subject to adjustment as provided in Section 5.3,
no Employee shall be granted within any fiscal year of the Company more than one
hundred thousand (100,000) Restricted Stock Units, provided that such limit
shall apply only to Awards of Restricted Stock Units which are granted or
subject to Vesting Conditions based upon the attainment of Performance Goals.
 
(d) Performance Shares and Performance Units.  Subject to adjustment as provided
in Section 5.3, no Employee may be granted (i) Performance Shares which could
result in such Employee receiving more than one hundred thousand (100,000)
shares of Stock for each full fiscal year of the Company contained in the
Performance Period for such Award, or (ii) Performance Units which could result
in such Employee receiving more than two million five hundred thousand dollars
($2,500,000) in cash and more than one hundred thousand (100,000) shares of
stock, for each full fiscal year of the Company contained in the Performance
Period for such Award.
 
3.4 Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options.  Subject to adjustment as provided in Section 5.3, the maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to the exercise of incentive Stock Options shall not exceed four million two
hundred fifty thousand (4,250,000) shares.  The maximum aggregate number of
shares of Stock that may be issued under the Plan pursuant to all Awards other
than Incentive Stock Options shall be the number of shares determined in
accordance with Section 5.1, subject to adjustment as provided in Section 5.2
and Section 5.3.
 
3.5 Aggregate Limit on Restricted Stock, Restricted Stock Unit, Performance
Share and Performance Unit Awards Not Providing for Certain Minimum
Vesting.  Notwithstanding any provision of the Plan to the contrary, no more
than five percent (5%) of the maximum aggregate number of shares of Stock that
may be issued under the Plan, determined in accordance with Section 5.1 (as
adjusted from time to time pursuant to Sections 5.2 and 5.3), shall be issued
pursuant to the following Awards granted on or after the Effective Date: (a)
Restricted Stock or Restricted Stock Unit Awards having Vesting Conditions which
(i) if based upon a Service requirement, provide for vesting more rapid than
annual pro rata vesting over a period of three (3) years or (ii) if based upon
the attainment of one or more Performance Goals, provide for a Performance
Period of less than twelve (12) months, or (b) Performance Share or Performance
Unit Awards having a Performance Period of less than twelve (12) months.
 
 
SECTION 4.
ADMINISTRATION

 
4.1 Administration by the Committee.  The Plan shall be administered by the
Committee.  All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final, binding and
conclusive for all purposes and upon all persons whomsoever.
4


 
4.2 Authority of Officers.  Any officer of a Participating Company shall have
the authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election which is the responsibility of or which is
allocated to the Company herein, provided the officer has apparent authority
with respect to such matter, right, obligation, determination or election.
 
4.3 Administration with Respect to Insiders.  With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.
 
4.4 Committee Complying with Section 162(m).  If the Company is a “publicly held
corporation” within the meaning of Section 162(m), the Board may establish a
Committee of “outside directors” within the meaning of Section 162(m) to approve
the grant of any Award which might reasonably be anticipated to result in the
payment of employee remuneration that would otherwise exceed the limit on
employee remuneration deductible for income tax purposes pursuant to Section
162(m).
 
4.5 Powers of the Committee.  In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
 
(a)  
to determine the persons to whom, and the time or times at which, Awards shall
be granted and the number of shares of Stock or units to be subject to each
Award and the value of a unit;

 
(b)  
to determine the type of Award granted and to designate Options as Incentive
Stock Options or Nonstatutory Stock Options;

 
(c)  
to determine the Fair Market Value of shares of Stock or other property;

 
(d)  
to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise price of any Option, (ii) the
method of payment for shares purchased upon the exercise of any Option, (iii)
the method for satisfaction of any tax withholding obligation arising in
connection with any Award, including by the withholding or delivery of shares of
stock, (iv) the timing, terms and conditions of the exercisability or vesting of
any Award or any shares acquired pursuant thereto, (v) the Performance Goals
applicable to any Award and the extent to which such Performance Goals have been
attained, (vi) the time of the expiration of any Award, (vii) the effect of the
Participant’s termination of Service on any of the foregoing, and (viii) all
other terms, conditions and restrictions applicable to the Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;

 
(e)  
to determine whether an Award of Performance Shares or Performance Units will be
settled in shares of Stock, cash, or in any combination thereof;

 
(f)  
to approve one or more forms of Award Agreement;

 
(g)  
to amend, modify, extend, cancel or renew any Award or to waive any restrictions
or conditions applicable to any Award or any shares acquired pursuant thereto;

 
(h)  
to accelerate, continue, extend or defer the exercisability or vesting of any
Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;

 
(i)  
to prescribe, amend or rescind rules, guidelines and policies relating to the
Plan, or to adopt sub-plans or supplements to, or alternative versions of  the
Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of, or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and

 
(j)  
to correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award Agreement and to make all other determinations and take such
other actions with respect to the Plan or any Award as the Committee may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

 
4.6 Option Repricing.  Without the affirmative vote of holders of a majority of
the shares of Stock cast in person or by proxy at a meeting of the stockholders
of the Company at which a quorum representing a majority of all outstanding
shares of Stock is present or represented by proxy, the Board shall not approve
a program providing for either (a) the cancellation of outstanding Options and
the grant in substitution therefor of new Options having a lower exercise price
or (b) the amendment of outstanding Options to reduce the exercise price
thereof.  This paragraph shall not be construed to apply to “issuing or assuming
a stock option in a transaction to which section 424(a) applies,” within the
meaning of Section 424 of the Code.
 
5


 
SECTION 5.
STOCK SUBJECT TO PLAN

 
5.1 Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Section 5.3, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be four million two hundred fifty thousand (4,250,000) and
shall consist of authorized but unissued or reacquired shares of Stock not
reserved for any other purpose, or any combination thereof.
 
5.2 Share Accounting.  If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company at the Participant’s
purchase price, the shares of Stock allocable to the terminated portion of such
Award or such forfeited or repurchased shares of Stock shall again be available
for issuance under the Plan.  Shares of Stock shall not be deemed to have been
issued pursuant to the Plan (a) with respect to any portion of an Award that is
settled in cash or (b) to the extent such shares are withheld in satisfaction of
tax withholding obligations pursuant to Section 13.2.  If the exercise price of
an Option is paid by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant, the number of shares available for
issuance under the Plan shall be reduced by the net number of shares for which
the Option is exercised.
 
5.3 Adjustment in Capitalization.  In the event of any stock dividend, stock
split, reverse stock split, recapitalization, merger, combination, exchange of
shares, reclassification or similar change in the capital structure of the
Company, appropriate adjustments shall be made in the number and class of shares
subject to the Plan and to any outstanding Awards, in the Award limits set forth
in Sections 3.3, 3.4 and 3.5, and in the exercise price per share of any
outstanding Options.  If a majority of the shares which are of the same class as
the shares that are subject to outstanding Awards are exchanged for, converted
into, or otherwise become (whether or not pursuant to a Change in Control, as
defined in Section 11.3) shares of another corporation (the “New Shares”), the
Committee may unilaterally amend the outstanding Awards to provide that such
Awards are for New Shares.  In the event of any such amendment, the number of
shares subject to outstanding Awards and the exercise price per share of
outstanding Options shall be adjusted in a fair and equitable manner as
determined by the Committee, in its discretion.  Notwithstanding the foregoing,
any fractional share resulting from an adjustment pursuant to this Section 5.3
shall be rounded down to the nearest whole number, and in no event may the
exercise price of any Option be decreased to an amount less than the par value,
if any, of the stock subject to the Option.  The adjustments determined by the
Committee pursuant to this Section 5.3 shall be final, binding and conclusive.
 
 
SECTION 6.
STOCK OPTIONS

 
6.1 Grant of Options.  Subject to the provisions of Sections 1.3, 3 and 5,
Options may be granted to Participants at any time and from time to time as
shall be determined by the Committee.  Each Option shall be evidenced by an
Award Agreement that shall specify the type of Option granted, the exercise
price, the duration of the Option, the number of shares of Stock to which the
Option pertains, and such other provisions as the Committee shall determine.  No
Option or purported Option shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement.  Award Agreements
evidencing Options may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the terms and conditions set
forth in Sections 6.2 through 6.6 below.
 
6.2 Exercise Price.  The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option.  Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 409A of
the Code and Section 424(a) of the Code.
 
6.3 Exercise Period.  Options shall be exercisable at such time or times, or
upon such event or events, and subject to such terms, conditions, performance
criteria and restrictions as shall be determined by the Committee and set forth
in the Award Agreement evidencing such Option; provided, however, that (a) no
Option shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such Option, (b) no Incentive Stock Option granted to
a Ten Percent Owner shall be exercisable after the expiration of five (5) years
after the effective date of grant of such Option, and (c) no Option granted to a
prospective Employee or prospective Director may become exercisable prior to the
date on which such person commences Service.  Subject to the foregoing, unless
otherwise specified by the Committee in the grant of an Option, any Option
granted hereunder shall have a term of ten (10) years from the effective date of
grant of the Option, unless earlier terminated in accordance with its
provisions.
 
6.4 Payment of Exercise Price.  The purchase price of Stock upon exercise of any
Option shall be paid in full by such methods as shall be permitted by the
Committee or as provided in a Participant’s Award Agreement, which need not be
the same for all Participants, and subject to the following:
6


 
(a) Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check, or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
exercise price, (iii) by delivery of a properly executed notice of exercise
together with irrevocable instructions to a broker providing for the assignment
to the Company of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by such other consideration as may be
approved by the Committee from time to time to the extent permitted by
applicable law, or (v) by any combination thereof.  The Committee may at any
time or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.  The proceeds from
payment of the Option exercise prices shall be added to the general funds of the
Company and shall be used for general corporate purposes.
 
(b) Limitations on Forms of Consideration.
 
(i) Tender of Stock.  Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock.  Unless otherwise provided by the Committee, an Option
may not be exercised by tender to the Company, or attestation to the ownership,
of shares of Stock unless such shares either have been owned by the Participant
for more than six (6) months (and not used for another Option exercise by
attestation during such period) or were not acquired, directly or indirectly,
from the Company.
 
(ii) Cashless Exercise.  The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.
 
6.5 Effect of Termination of Service.
 
(a) Option Exercisability.  Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee in the
grant of an Option and set forth in the Award Agreement, an Option shall be
exercisable after a Participant’s termination of Service only during the
applicable time period determined in accordance with this Section and thereafter
shall terminate:
 
(i) Death or Disability.  If the Participant’s Service is terminated by reason
of the death or Disability of the Participant, the Option, to the extent
unexercised and exercisable on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative or other person who acquired the right to exercise the
Option by reason of the Participant’s death) at any time prior to the expiration
of six (6) months (or such longer period of time as determined by the Committee,
in its discretion) after the date on which the Participant’s Service terminated,
but in any event no later than the date of expiration of the Option’s term as
set forth in the Award Agreement evidencing such Option (the “Option Expiration
Date”).  If an Option intended to be an Incentive Stock Option is exercised by a
Participant more than three (3) months following the Participant’s termination
of Service by reason of a Disability which is not a “permanent and total
disability” as defined in Section 22(e)(3) of the Code, such exercise will be
treated as the exercise of a Nonstatutory Stock Option to the extent required by
Section 422 of the Code.  The Participant’s Service shall be deemed to have
terminated on account of death if the Participant dies within three (3) months
after the Participant’s termination of Service.
 
(ii) Retirement.  If the Participant’s Service is terminated by reason of the
Retirement of the Participant, the Option may be exercised at such time (but in
any event no later than the Option Expiration Date) and in such amounts as shall
be determined by the Committee at the time of grant of the Option and set forth
in the Award Agreement.
 
(iii) Termination for Cause.  Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause, the Option
shall terminate and cease to be exercisable immediately upon such termination of
Service.
 
(iv) Other Termination of Service.  If the Participant’s Service terminates for
any reason, except death, Disability, Retirement or Cause, the Option, to the
extent unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant within
thirty (30) days (or such longer period of time as determined by the Committee,
in its discretion) after the date on which the Participant’s Service terminated,
but in any event no later than the Option Expiration Date.
 
(b) Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
other than termination of Service for Cause, if the exercise of an Option within
the applicable time periods set forth in Section 6.5(a) is prevented by the
provisions of Section 12.1 below regarding compliance with securities laws, the
Option shall remain exercisable until thirty (30) days after the date the
Participant is notified by the Company that the Option is exercisable, but in
any event no later than the Option Expiration Date.
7


 
(c)           Extension if Participant Subject to Section
16(b).  Notwithstanding the foregoing, other than termination of Service for
Cause, if a sale within the applicable time periods set forth in Section 6.5(a)
of shares acquired upon the exercise of the Option would subject the Participant
to suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.
 
6.6 Transferability of Options.  During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative.  No Option shall be assignable or transferable
by the Participant, except by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Option, a Nonstatutory Stock Option shall be assignable or transferable
subject to the applicable limitations, if any, described in the General
Instructions to Form S-8 Registration Statement under the Securities Act.
 
 
SECTION 7.
RESTRICTED STOCK

 
7.1 Grant of Restricted Stock.  Subject to the provisions of Sections 1.3, 3, 5
and 10, Awards of Restricted Stock may be granted to Participants at any time
and from time to time as shall be determined by the Committee, including,
without limitation, upon the attainment of one or more Performance Goals as
described in Section 9.4.  If either the grant of Restricted Stock or the
lapsing of the Restriction Period is to be contingent upon the attainment of one
or more Performance Goals, the Committee shall follow procedures substantially
equivalent to those set forth in Sections 9.3 through 9.5.  Each grant of
Restricted Stock shall be evidenced by an Award Agreement that shall specify the
number of shares of Stock subject to and the other terms, conditions and
restrictions of such Award as the Committee shall determine.  No Restricted
Stock Award or purported Restricted Stock Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing Restricted Stock Awards may incorporate
all or any of the terms of the Plan by reference and, except as otherwise set
forth in Section 10 with respect to a Nonemployee Director Restricted Stock
Award, shall comply with and be subject to the terms and conditions set forth in
Sections 7.2 through 7.6 below.
 
7.2 Purchase Price.  No monetary payment (other than applicable tax withholding)
shall be required as a condition of receiving shares of Restricted Stock, the
consideration for which shall be services actually rendered to a Participating
Company or for its benefit.  Notwithstanding the foregoing, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock subject to such Restricted Stock Award.
 
7.3 Vesting and Restrictions on Transfer.  Shares issued pursuant to any
Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.  During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than pursuant to an Ownership Change Event, as defined in Section 14.1.  Upon
request by the Company, each Participant shall execute any agreement evidencing
such transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates representing
shares of Stock acquired hereunder for the placement on such certificates of
appropriate legends evidencing any such transfer restrictions.  All rights with
respect to Restricted Stock granted to a Participant hereunder shall be
exercisable during his or her lifetime only by such Participant.
 
7.4 Other Restrictions.  The Committee may impose such other restrictions on any
shares of Restricted Stock granted hereunder as it may deem advisable,
including, without limitation, restrictions under applicable Federal securities
law and under any blue sky or state securities laws applicable to such shares,
and may legend the certificates representing the Restricted Stock to give
appropriate notice of such restrictions.
 
7.5 Voting Rights; Dividends and Distributions.  Except as provided in this
Section, Section 7.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a stockholder of the Company holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares.  However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in Section
5.3, then any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be immediately
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.
 
7.6 Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Restricted Stock Award and set forth in the Award
Agreement, the effect of a Participant’s termination of Service on his or her
Restricted Stock Award shall be as follows:
8


 
(a) Death or Disability.  If the Participant’s Service is terminated by reason
of the death or Disability of the Participant during the Restriction Period, the
restrictions applicable to the shares of Restricted Stock pursuant to Section
7.3 shall terminate automatically with respect to all such shares.
 
(b) Other Termination of Service.  If the Participant’s Service terminates
during the Restriction Period for any reason except death or Disability, any
shares of Restricted Stock still subject to restrictions pursuant to Section 7.3
at the date of such termination shall be forfeited and automatically reacquired
by the Company; provided, however, that, in the event of an involuntary
termination of the Participant’s Service, the Committee, in its sole discretion,
may waive the automatic forfeiture of any or all such shares and/or add such new
restrictions to such shares of Restricted Stock as it deems appropriate.
 
 
SECTION 8.
RESTRICTED STOCK UNITS

 
8.1 Grant of Restricted Stock Units.  Subject to the provisions of Sections 1.3,
3 and 5, Awards of Restricted Stock Units may be granted to Participants at any
time and from time to time as shall be determined by the Committee, including,
without limitation, upon the attainment of one or more Performance Goals as
described in Section 9.4.  If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 9.3 through
9.5.  Restricted Stock Unit Awards shall be evidenced by Award Agreements
specifying the number of Restricted Stock Units subject to the Award, in such
form as the Committee shall from time to time establish.  No Restricted Stock
Unit Award or purported Restricted Stock Unit Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing Restricted Stock Units may incorporate
all or any of the terms of the Plan by reference and shall comply with and be
subject to the terms and conditions set forth in Sections 8.2 through 8.7 below.
 
8.2 Purchase Price.  No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be services actually rendered to a
Participating Company or for its benefit.
 
8.3 Vesting.  Restricted Stock Units may or may not be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.
 
8.4 Voting, Dividend Equivalent Rights and Distributions.  Participants shall
have no voting rights with respect to shares of Stock represented by Restricted
Stock Units until the date of the issuance of such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).  However, the Committee, in its discretion, may provide
in a Participant’s Award Agreement that the Participant shall be entitled to
receive Dividend Equivalents with respect to the payment of cash dividends on
Stock having a record date prior to date on which Restricted Stock Units held by
such Participants are settled.  Such Dividend Equivalents, if any, shall be paid
by crediting the Participant with additional whole Restricted Stock Units as of
the date of payment of such cash dividends on Stock.  The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date.  Such additional Restricted Stock Units shall
be subject to the same terms and conditions and shall be settled in the same
manner and at the same time (or within forty-five (45) days thereafter) as the
Restricted Stock Units originally subject to the Restricted Stock Unit
Award.  In the event of a dividend or distribution paid in shares of Stock or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 5.3, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.
 
8.5 Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
 
8.6 Settlement of Awards.  The Company shall issue to a Participant on the date
on which Restricted Stock Units subject to the Participant’s Restricted Stock
Unit Award vest or on such other date determined by the Committee, in its
discretion, and set forth in the Award Agreement one (1) share of Stock (and/or
any other new, substituted or additional securities or other property pursuant
to an adjustment described in Section 8.4) for each Restricted Stock Unit then
becoming vested or otherwise to be settled on such date, subject to the
withholding of applicable taxes.  Notwithstanding the foregoing, if permitted by
the Committee and set forth in the Award Agreement, the Participant may elect in
accordance with terms specified in the Award Agreement to defer receipt of all
or any portion of the shares of Stock or other property otherwise issuable to
the Participant pursuant to this Section.  Any deferral election made pursuant
to the terms of this Section 8.6 shall be made by giving notice in a manner and
within the time prescribed by the Company and in compliance with Section 409A of
the Code.
 
9


 
8.7 Nontransferability of Restricted Stock Unit Awards.  Prior to the issuance
of shares of Stock in settlement of a Restricted Stock Unit Award, the Award
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.
 
 
SECTION 9.
PERFORMANCE SHARES AND PERFORMANCE UNITS

 
9.1 Grant of Performance Shares or Performance Units.  Subject to the provisions
of Sections 1.3, 3 and 5, the Committee, at any time and from time to time, may
grant Awards of Performance Shares or Performance Units to such Participants and
in such amounts as it shall determine.  Each grant of a Performance Share or
Performance Unit Award shall be evidenced by an Award Agreement that shall
specify the number of Performance Shares or Performance Units subject thereto,
the value of each Performance Share or Performance Unit, the Performance Goals
and Performance Period applicable to the Award, and the other terms, conditions
and restrictions of the Award as the Committee shall determine.  No Performance
Share or Performance Unit Award or purported Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing Performance Share or Performance Unit
Awards may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the terms and conditions set forth in
Sections 9.2 through 9.10 below.
 
9.2 Value of Performance Shares and Performance Units.  Unless otherwise
provided by the Committee in granting an Award, each Performance Share shall
have an initial value equal to the Fair Market Value of one (1) share of Stock,
subject to adjustment as provided in Section 5.3, on the effective date of grant
of the Performance Share, and each Performance Unit shall have an initial value
of one hundred dollars ($100).  The final payable to the Participant in
settlement of a Performance Share or Performance Unit will depend on the extent
to which Performance Goals established by the Committee are attained within the
applicable Performance Period established by the Committee.
 
9.3 Establishment of Performance Goals and Performance Period.  The Committee,
in its discretion, shall establish in writing the Performance Period and
Performance Goal(s) applicable to each Performance Share or Performance Unit
Award.  Unless otherwise permitted in compliance with the requirements under
Section 162(m) with respect to “performance-based compensation,” the Committee
shall establish the Performance Goal(s) applicable to each Award no later than
the earlier of (a) the date ninety (90) days after the commencement of the
applicable Performance Period or (b) the date on which 25% of the Performance
Period has elapsed, and, in any event, at a time when the outcome of the
Performance Goals remains substantially uncertain.  Such Performance Goal(s),
when measured at the end of the Performance Period, shall determine the ultimate
value of the Award to be paid to the Participant.  Once established, the
Performance Goals shall not be changed during the Performance Period.  The
Company shall notify each Participant granted a Performance Share or Performance
Unit Award of the terms of such Award, including the Performance Period and
applicable Performance Goal(s).
 
9.4 Measurement of Performance Goals.  Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect one or more measures of business or financial performance (each, a
“Performance Measure”).  Performance Measures shall have the same meanings as
used in the Company’s financial statements, or if such terms are not used in the
Company’s financial statements, they shall have the meaning applied pursuant to
generally accepted accounting principles, or as used generally in the Company’s
industry.  Performance Targets may include a minimum, maximum, target level and
intermediate levels of performance, with the ultimate value of a Performance
Share or Performance Unit Award determined by the level attained during the
applicable Performance Period.  A Performance Target may be stated as an
absolute value or as a value determined relative to a standard selected by the
Committee.  Performance Measures shall be calculated with respect to the Company
and each Subsidiary Corporation consolidated therewith for financial reporting
purposes or such division or other business unit thereof as may be selected by
the Committee.  For purposes of the Plan, the Performance Measures applicable to
an Award shall be calculated in accordance with generally accepted accounting
principles, but prior to the accrual or payment of any Performance Share or
Performance Unit Award for the same Performance Period and excluding the effect
(whether positive or negative) of any change in accounting standards or any
extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the Performance Goals applicable to the
Award.  Performance Measures may be one or more of the following as determined
by the Committee: (a) revenue, (b) operating income, (c) pre-tax profit, (d) net
income, (e) gross margin, (f) operating margin, (g) earnings per share, (h)
return on stockholder equity, (i) return on capital, (j) return on net assets,
(k) economic value added, (l) cash flow and operating cash flow, (m) net
operating profits after taxes, (n) net asset value, (o) cost of capital and
weighted average cost of capital, (p) economic profit, (q) return on assets, (r)
earnings before income tax and depreciation (EBITDA), (s) earnings before income
tax (EBIT), (t) return on equity, (u) operating income and adjusted operating
income, (v) gross income, (w) return on invested capital, (x) overhead, (y) net
operating assets, and (z) safety incident rate (including total injury incident
rate, OSHA recordable injury rate and lost time injury rate).
10


 
9.5 Determination of Value of Performance Shares and Performance Units.  As soon
as practicable following the completion of the Performance Period for each
Performance Share and Performance Unit Award, the Committee shall certify in
writing the extent to which the applicable Performance Goals have been attained
and the resulting final value of the Award earned by the Participant and to be
paid upon its settlement in accordance with the terms of the Award
Agreement.  The Committee shall have no discretion to increase the value of an
Award payable upon its settlement in excess of the amount called for by the
terms of the Award Agreement on the basis of the degree of attainment of the
Performance Goals as certified by the Committee.  However, notwithstanding the
attainment of any Performance Goal, if permitted under a Participant’s Award
Agreement evidencing a Performance Share or Performance Unit Award, the
Committee shall have the discretion, on the basis of such criteria as may be
established by the Committee, to reduce some or all of the value of an Award
that would otherwise be paid upon its settlement.  No such reduction may result
in an increase in the amount payable upon settlement of another Participant’s
Award.  As soon as practicable following the Committee’s certification, the
Company shall notify the Participant of the determination of the Committee.
 
9.6 Dividend Equivalents.  The Committee may, in its discretion, provide that
any Performance Share shall include a right to Dividend Equivalents with respect
to cash dividends paid on Stock for which the record date is prior to the date
on which the Performance Share is settled or forfeited.  Dividend Equivalents
may be paid currently or may be accumulated and paid to the extent that
Performance Shares become nonforfeitable, as determined by the Committee and set
forth in the Award Agreement.  Settlement of Dividend Equivalents may be in
cash, shares of Stock, or a combination thereof as determined by the Committee,
and may be paid on the same basis as settlement of the related Performance Share
as provided in Section 9.7.  Dividend Equivalents shall not be paid with respect
to Performance Units.
 
9.7 Form and Timing of Payment.  Payment of the ultimate value of a Performance
Share or Performance Unit Award earned by a Participant as determined following
the completion of the applicable Performance Period pursuant to Sections 9.5 and
9.6 may be made in cash, shares of Stock, or a combination thereof as determined
by the Committee.  Payments in shares of Stock shall be determined by the Fair
Market Value of a share of Stock on the last day of such Performance
Period.  Payment may be made in a lump sum or installments as prescribed by the
Committee and set forth in the Award Agreement.  If any payment is to be made on
a deferred basis, the Committee may, but shall not be obligated to, provide for
the payment of Dividend Equivalents or interest during the deferral period.  Any
payment made on a deferred basis shall be made in a manner and within the time
prescribed by the Committee and in compliance with Section 409A of the Code.
 
9.8 Restrictions Applicable to Payment in Shares.  Shares of Stock issued in
payment of any Performance Share or Performance Unit Award may be fully vested
and freely transferable shares or may be shares of Restricted Stock subject to
Vesting Conditions as provided in Section 7.3.  Any such shares of Restricted
Stock shall be evidenced by an Award Agreement and shall be subject to the terms
and conditions set forth in Sections 7.3 through 7.6 above.
 
9.9 Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Performance Share or Performance Unit Award and set
forth in the Award Agreement, the effect of a Participant’s termination of
Service on his or her Performance Share or Performance Unit Award shall be as
follows:
 
(a) Death, Disability or Retirement.  If the Participant’s Service is terminated
by reason of the death, Disability or Retirement of the Participant while he or
she is the holder of a Performance Share or Performance Unit Award but before
the completion of the applicable Performance Period, the value of the
Participant’s Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period.  Payment shall be made following the end
of the Performance Period in any manner permitted by Section 9.7.
 
(b) Other Termination of Service.  If the Participant’s Service terminates for
any reason except death, Disability or Retirement before the completion of the
Performance Period applicable to a Performance Share or Performance Unit Award
held by such Participant, such Award shall be forfeited in its entirety;
provided, however, that in the event of an involuntary termination of the
Participant’s Service, the Committee, in its sole discretion, may waive the
automatic forfeiture of all or any portion of any such Award and provide for
payment of such Award or portion thereof on the same basis as if the
Participant’s Service had terminated by reason of Retirement.
 
9.10 Nontransferability.  Prior to settlement in accordance with the provisions
of the Plan, no Performance Share or Performance Unit may be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution.  All rights with respect to a Performance Share or Performance
Unit Award granted to a Participant hereunder shall be exercisable during his or
her lifetime only by such Participant or the Participant’s guardian or legal
representative.
11


 
SECTION 10.
NONEMPLOYEE DIRECTOR RESTRICTED STOCK AWARDS

 
10.1 Effective Date and Duration of this Section.
 
(a) Effective Date.  This Section 10 shall become effective on January 1, 2008
(the “Section 10 Effective Date”).  Grants of Restricted Stock Awards to
Nonemployee Directors pursuant to this Section 10 will be automatic and will be
made in accordance with the provisions of this Section 10.
 
(b) Duration.  This Section 10 shall continue in effect for the remainder of the
calendar year commencing on the Section 10 Effective Date and for each
subsequent calendar year commencing during the term (as provided in Section 1.3)
of the Plan.  Subject to compliance with applicable law as provided in Section
12, all Nonemployee Director Restricted Stock Awards granted prior to
termination of the Plan shall continue to be governed by the terms of the Plan
and the Award Agreement evidencing such Nonemployee Director Restricted Stock
Award.
 
10.2 Initial Restricted Stock Award.  Each person who first becomes a
Nonemployee Director on or after the Section 10 Effective Date automatically
will be granted, on the date he or she is first appointed or elected to the
Board, 1,000 shares of Restricted Stock multiplied by a fraction the numerator
of which is the number of months (including partial months) that the Nonemployee
Director serves as a Director during the period beginning on July 1 preceding
the date the Nonemployee Director first becomes a Nonemployee Director and
ending on the next June 30, and the denominator of which is 12.  Notwithstanding
the foregoing, if the person who first becomes a Nonemployee Director becomes
the “presiding director” of the Board, then the Nonemployee Director will
granted 1,150 shares of Restricted Stock multiplied by the fraction described in
the foregoing sentence.
 
10.3 Subsequent Restricted Stock Award.  Each Nonemployee Director, who is not
the “presiding director” of the Board, automatically will be granted 1,000
shares of Restricted Stock on each July 1.  The “presiding director” of the
Board automatically will be granted 1, 500 shares of Restricted on each July 1.
 
10.4 Terms of Nonemployee Director Restricted Stock Awards.  Except as set forth
below, the terms of each Nonemployee Director Restricted Stock granted pursuant
to this Section 10 will be as set forth in Section 7.
 
(a) Vesting and Restrictions on Transfer.  Shares issued pursuant to any
Nonemployee Director Restricted Stock Award shall vest in full at the end of the
Director’s term in which the Award is granted as set forth in the Award
Agreement evidencing such Award.  During any Restriction Period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, such shares may not be sold, exchanged, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than pursuant to an
Ownership Change Event, as defined in Section 14.1.  Upon request by the
Company, each Nonemployee Director shall execute any agreement evidencing such
transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates representing
shares of Stock acquired hereunder for the placement on such certificates of
appropriate legends evidencing any such transfer restrictions.  All rights with
respect to Restricted Stock granted to a Nonemployee Director hereunder shall be
exercisable during his or her lifetime only by such Nonemployee Director.
 
(b) Voting Rights; Dividends and Distributions.  Except as provided in this
Section, during the Restriction Period applicable to shares subject to a
Restricted Stock Award, the Nonemployee Director shall have all of the rights of
a stockholder of the Company holding shares of Stock, including the right to
vote such shares and to receive all dividends and other distributions paid with
respect to such shares.  However, in the event of a dividend or distribution
paid in shares of Stock or any other adjustment made upon a change in the
capital structure of the Company as described in Section 5.3, then any and all
new, substituted or additional securities or other property (other than normal
cash dividends) to which the Nonemployee Director is entitled by reason of the
Nonemployee Director’s Restricted Stock Award shall be immediately subject to
the same Vesting Conditions as the shares subject to the Nonemployee Director
Restricted Stock Award with respect to which such dividends or distributions
were paid or adjustments were made.
 
(c) Effect of Termination of Service.  The effect of a Nonemployee Director’s
termination of Service on his or her Restricted Stock Award shall be as follows:
 
(i) Retirement, Death or Disability.  If the Nonemployee Director’s Service is
terminated by reason of the Retirement, death or Disability of the Nonemployee
Director’s during the Restriction Period, the restrictions applicable to the
shares of Restricted Stock pursuant to Section 10.4(a) shall terminate
automatically with respect to all such shares and such shares shall be 100%
vested.
 
(ii) Other Termination of Service.  If the Nonemployee Director’s Service
terminates during the Restriction Period for any reason except Retirement, death
or Disability, any shares of Restricted Stock still subject to restrictions
pursuant to Section 10.4(a) at the date of such termination shall be forfeited
and automatically reacquired by the Company; provided, however, that, in the
event of an involuntary termination of the Nonemployee Director’s Service, the
Board, in its sole discretion, may waive the automatic forfeiture of any or all
such shares and/or add such new restrictions to such shares of Restricted Stock
as it deems appropriate.
12


 
SECTION 11.
CHANGE IN CONTROL

 
11.1 Effect of Change in Control.  In the event of a Change in Control of the
Company as defined in Section 11.3 below, the surviving, continuing, successor,
or purchasing corporation or parent corporation thereof, as the case may be (the
“Acquiring Corporation”), shall either assume all outstanding Awards or
substitute new Awards having an equivalent value for such outstanding
Awards.  In the event the Acquiring Corporation elects not to assume or
substitute for such outstanding Awards, and provided that the Participant’s
Service has not terminated prior to the effective date of the Change in Control
(unless, the Participant’s Service terminated within three (3) months prior to
the effective date of the Change in Control or, with respect to Performance
Shares or Performance Units, the Participant’s Service terminated by reason of
the death, Disability or Retirement of the Participant), all unexercisable,
unvested or unpaid portions of such outstanding Awards shall become, in
accordance with this Section 11.1 and Section 11.2 below,  immediately
exercisable and vested in full immediately prior to the effective date of the
Change in Control and immediately payable, as applicable, within ten (10) days
following the effective date of the Change in Control.  For purposes of the
preceding sentence, the value of Performance Shares and Performance Units shall
be determined and paid based upon the greater of (i) the extent to which the
applicable Performance Goals have been attained during the Performance Period up
to the effective date of the Change in Control or (ii) the pre-established 100%
of target level with respect to each Performance Target comprising the
applicable Performance Goals.
 
Any Options which are neither assumed or substituted for by the Acquiring
Corporation nor exercised as of the date of the Change in Control shall
terminate as of the effective date of the Change in Control.
 
11.2 Acceleration of Vesting upon a Change in Control.  Notwithstanding the
provisions of Section 11.1 above, and provided that the Participant’s Service
has not terminated prior to the effective date of the Change in Control (unless,
the Participant’s Service terminated within three (3) months prior to the
effective date of the Change in Control or, with respect to Performance Shares
or Performance Units, the Participant’s Service terminated by reason of the
death, Disability or Retirement of the Participant), the exercisability, vesting
and payment of any outstanding Award shall be accelerated effective as of the
effective date of a Change in Control, and any outstanding Option, to the extent
unexercised and exercisable on the date of a Participant’s termination of
Continuous Service following the Change in Control, shall remain exercisable by
the Participant (or the Participant’s guardian or legal representative) for at
least six (6) months (or such longer period of time as specified in the Award
Agreement) after the date of the Participant’s termination of Continuous
Service, but in any event no later than the Option Expiration Date.
 
11.3 Definition.  A “Change in Control” means the effective date of any one of
the following events but only to the extent that such change in control
transaction is a change in the ownership or effective control the Company or a
change in the ownership of a substantial portion of the assets of the Company as
defined in the regulations promulgated under Section 409A of the Code:
 
(a)           an acquisition, consolidation, or merger of the Company with or
into any other corporation or corporations, unless the stockholders of the
Company retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock of the surviving or acquiring corporation or
corporations; or
 
(b)           the sale, exchange, or transfer of all or substantially all of the
assets of the Company to a transferee other than a corporation or partnership
controlled by the Company or the stockholders of the Company; or
 
(c)           a transaction or series of related transactions in which stock of
the Company representing more than thirty percent (30%) of the outstanding
voting power of the Company is sold, exchanged, or transferred to any single
person or affiliated persons leading to a change of a majority of the members of
the Board.
 
The Board shall have final authority to determine, in accordance with Section
409A of the Code, whether multiple transactions are related and the exact date
on which a Change in Control has been deemed to have occurred under subsections
(a), (b), and (c) above.
 
 
SECTION 12.
REQUIREMENTS OF LAW

 
12.1 Compliance with Securities Law.  The granting of Awards and the issuance of
shares of Stock pursuant to any Award shall be subject to compliance with all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies, securities exchanges or market systems as may be
required.  In addition, no Option may be exercised unless (a) a registration
statement under the Securities Act shall at the time of exercise of the Option
be in effect with respect to the shares issuable upon exercise of the Option or
(b) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Option may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to the issuance of any Stock, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
13


 
12.2 Governing Law.  The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of California.
 
 
SECTION 13.
TAX WITHHOLDING

 
13.1 Tax Withholding In General.  The Company shall have the power to withhold,
or require a Participant to remit to the Company, an amount sufficient to
satisfy the Federal, state, local and foreign tax withholding obligations, if
any, of any Participating Company with respect to any Award.  The Company shall
have no obligation to deliver shares of Stock or make any payment of cash under
the Plan until such tax withholding obligations have been satisfied.
 
13.2 Withholding of Shares.  The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group.  The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
 
 
SECTION 14.
AMENDMENT AND TERMINATION OF PLAN

 
14.1 Amendment and Termination of Plan.  The Committee at any time may
terminate, and from time to time, may amend, the Plan; provided, however, that
no such amendment may be made without approval of the stockholders of the
Company to the extent that the Committee deems such stockholder approval to be
necessary or advisable for compliance with applicable tax and securities laws or
other regulatory requirements, including the requirements of any stock exchange
or market system on which the Stock is then listed.
 
14.2 Effect of Amendment or Termination.  No termination or amendment of the
Plan shall affect any then outstanding Award unless expressly provided by the
Committee.  In any event, no termination or amendment of the Plan shall in any
manner adversely affect any Award theretofore granted under the Plan, without
the consent of the Participant, unless such termination or amendment is
necessary to comply with any applicable law, regulation or rule.
 
 
SECTION 15.
MISCELLANEOUS PROVISIONS

 
15.1 Beneficiary Designation.  Each Participant may name, from time to time, any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of such Participant’s
death before he or she receives any or all of such benefit.  Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.  In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to his or her spouse, or if none, the
Participant’s children in equal shares, or if none, the Participant’s estate.
 
15.2 Rights as an Employee or Director.  No individual, even though eligible
pursuant to Section 3, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant.  Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee or Director, or interfere with or limit in any way the
right of a Participating Company to terminate the Participant’s Service at any
time.
 
15.3 Rights as a Stockholder.  A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 5.3 or another provision of the Plan.
 
15.4 Provision of Information.  Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.
14


 
15.5 Unfunded Obligation.  Any amounts payable to Participants pursuant to the
Plan shall be unfunded obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974.  No
Participating Company shall be required to segregate any monies from its general
funds, or to create any trusts, or establish any special accounts with respect
to such obligations.  The Company shall retain at all times beneficial ownership
of any investments, including trust investments, which the Company may make to
fulfill its payment obligations hereunder.  Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Committee or any
Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of any Participating Company.  The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.
 
15.6 Indemnification.  In addition to such other rights of indemnification as
they may have as members of the Committee or officers or employees of the
Participating Company Group, members of the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.
 
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Granite Construction Incorporated Amended and Restated
1999 Equity Incentive Plan as duly adopted by the Board on May 19, 2008.
 
GRANITE CONSTRUCTION INCORPORATED
 






 /s/ William G. Dorey                                                    
                                                                           
By:           William G. Dorey
Title:         President & CEO
 


 


 /s/ Michael Futch                                                         
                                                                           
By:           Michael Futch
Title:         Vice President, General Counsel & Secretary